FILE COPY




                          IN THE SUPREME COURT OF TEXAS                  5COURT OF APPEALS
                                                                                 yppeefs District


NO. 12-0887


 KENNETH D. LACKEY                                                          Anderson
v.
                                                                  CATHY S. LUSK,
D. GREEN
                                                §
                                                §




                                                                                January 4, 2013


       Petitioner's petition for review, filed herein in the above numbered and styled case,
having been duly considered, is ordered, and hereby is, denied.

                                                                                 March 1,2013


       Petitioner's motion for rehearing of petition for review, filed herein in the above
numbered and styled case, having been duly considered, is ordered, and hereby is, denied.

                                    •••••••*••



       I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
that the above and attached is a true and correct copy of the orders of the Supreme Court of
Texas in the case numbered and styled as above, as the same appear of record in the minutes of
said Court under the date shown.

       The Court, noting that petitioner has filed an affidavit attesting to the inability to pay
costs herein expended, hereby waives payment of costs.
       WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
the 12th day of March, 2013.



                                                    Blake A. Hawthorne, Clerk

                                                    By Kathy Sandoval, Deputy Clerk
                                                                     FILE COPY




                         The Twelfth Court of Appeals

                                    Tyler, Texas


Supreme Court No.        12-0887

Court of Appeals No.     12-11-00209-CV



      Please note Rule 18.5 Tex. R. App. P.: If the Supreme Court declines to
grant review, any unpaid Supreme Court costs must be included in the court
of appeals' mandate. If any fees remain outstanding in the above case, a fee
list will accompany this receipt.
      Certified Copy of order in the above case received in the      Court of
Appeals on                                .



      By.
         Deputy Clerk